DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the amendment received on 07/26/2021. Claims 2 and 16 have been canceled. Claims 37-38 have been newly added. Therefore, claims 1, 3-15, 17-19, 26 and 37-38 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-15, 17-19, 26 and 37-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1, 3-14 and 37-38 are drawn to a method which is within the four statutory categories (i.e. process). Claims 15-19 are drawn to a system which is within the four statutory categories (i.e. machine).  Claim 26 is drawn to a non-transitory medium which is within the four statutory categories (i.e. manufacture).
Step 2A, Prong 1:
Claims 1, 15 and 26 recite “receiving: a value representative of a size of the abdominal aortic artery; and a flow-mediated vasodilation or flow-mediated constriction value (FMD/C value) of an artery of the patient; determining the risk factor indicative of predicted growth by evaluating the received values  and further comprising the step of guiding a decision on a clinical intervention of the patient based on the determined risk factor”, and these limitations correspond to certain methods of organizing human activity (e.g. This is a method of managing interactions between people, such as user following rules or regulations). The user can make the determination of the risk factor based on the received data and comparing this data with the data in the model (guidelines). Furthermore, the user can guide the patient (such as informing the patient about the risk factors, treatment options, etc.). The mere nominal recitation of a generic processor and memory does not take the claim out of the methods of organizing human interactions grouping). 
Dependent claims also correspond to “certain methods of organizing human activity”, such as, “the method comprises receiving a value representative of a size of the abdominal aortic artery; and a flow-mediated vasodilation value (FMD value) of an artery of the patient”-claim 5, “measuring the FMD value at the brachial artery of the patient”-claim 7, “measuring the FMD value by means of continuously imaging the brachial artery using ultrasound”-claim 8, “determine a risk factor indicative of predicted growth of an abdominal aortic aneurysm of a patient identified as having an abdominal aortic artery that is 35 to 55mm or 40 to 55 mm in size”-claim 12, and “the data input receives a value representative of a size of the abdominal aortic artery; and a flow-mediated vasodilation value (FMD value) of an artery of the patient”-claim 19.
Thus, the claims recite an abstract idea.
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “apparatus comprising: a data input, at least one processor, a memory”, “a non-transitory machine readable storage medium”. These elements are recited at a high-level generality 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to receiving data and determining risk factor steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Therefore, claims 1, 3-15, 17-19, 26 and 37-38 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 07/26/2021 have been fully considered. Applicant’s arguments will be addressed below in the order in which they appear.
Applicant argues that claims 15 and 26 are machines and manufactures that they are not directed to an abstract idea. In response, Examiner submits that claim 15 is and apparatus to determine a risk factor by receiving data and use model to predict an outcome. The claim is not directed to parts of an apparatus or machine, rather it’s an apparatus claim which repeats the same limitations of claim 1, the corresponding method claim, as a collection of elements as opposed to a series of process steps. The 
Similarly claim 26 is directed to a computer readable medium, which repeats the same limitations of claim 1, the corresponding method claim, as a collection of executable instructions stored on machine readable media as opposed to a series of process steps. Claim 26 also directed to instruction to predict a risk factor. 
Applicant argues that claim 1 as a whole integrates the practical application-guiding a decision on a clinical intervention of the patient based on the determined risk factor. In response, Examiner submits that using a generic processor to perform generic computer functions of receiving data and analyzing the data (determining a risk factor) does not integrate abstract idea into a practical application. These are mere instructions to apply the exception using a generic computer component. The current specification describes the processor as ”The apparatus also comprises at least one processor; and a memory comprising an aneurysm risk model relating to a risk value indicative of predicted growth of an abdominal aortic aneurysm for a given value representative of the size of an abdominal aortic artery and a given FMD/C value. The memory also comprises instructions executable by the at least one processor to cause the processor to retrieve from the aneurysm risk model, using the received data inputs, a risk factor indicative of predicted growth of an abdominal aortic aneurysm.”. Therefore, the apparatus including a processor and a memory is a generic device that is recited at a high-level of generality.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Applicant argues that a decision on a clinical intervention is made specifically based on a risk factor indicative of predicted growth, therefore claims include additional elements that are sufficient to amount to significantly more than the judicial exception. In response, Examiner submits that “guiding a decision on a clinical intervention of the patient” is another step of organizing human activity. As 
Therefore the arguments are not persuasive and the claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

The 35 USC 102 and 103 rejections have been withdrawn in light of Applicant’s Arguments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626